Citation Nr: 0638118	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  97-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for a claimed left 
knee disorder.  

2.  Entitlement to an increased rating for the service-
connected actinic keratosis and acne rosacea, evaluated as 
10 percent disabling from August 1, 1995, through August 
29, 2002.  

3.  Entitlement to an increased rating for the service-
connected actinic keratosis and acne rosacea, evaluated as 
30 percent disabling for the period from August 30, 2002, 
through the present.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 through 
July 1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003 when it was remanded for 
further development.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a left knee 
disorder, including the claimed arthritis, due to any event 
or incident of his period of service.  

2.  For the period from August 1, 1995, through August 
29,2002, the service-connected actinic keratosis and acne 
rosacea are shown to be productive of lesions of the 
veteran's face, scalp, ears and upper back and mild 
erythema of the scalp and forehead with continuous itching 
and an indication of severe sun damage; the service-
connected disability picture more nearly approximates that 
of constant exudation or itching with extensive lesions.  

3.  Beginning on August 30, 2002, the service-connected 
actinic keratosis and acne rosacea are shown to be 
manifested by irritation, some crusting and erythema; 
affecting approximately 35 percent of the veteran's entire 
body and 20 percent of the exposed portions of his body.   



CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability due to 
disease or injury that was incurred in or aggravated by 
service; nor is arthritis that may presumed to have been 
incurred in service shown.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  For the period from August 1, 1995, through August 29, 
2002, the criteria for a 30 percent rating, but not more 
for the service-connected actinic keratosis and acne 
rosacea were met.  38 U.S.C.A. § 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (in effect from August 1, 1995, 
through August 29, 2002).  

3.  Beginning on August 30, 2002, through the present, the 
criteria for a rating in excess of 30 percent for the 
service-connected actinic keratosis and acne rosacea have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (effective on August 30, 2002) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims of entitlement to service connection for left 
knee disability and for an increased rating for his 
service-connected actinic keratosis and acne rosacea.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in June 2001 and March 2004, the RO and 
the Appeals Management Center (AMC) in Washington, D.C., 
informed the veteran that in order to establish service 
connection for a left knee disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The AMC also informed the veteran that in order to 
establish entitlement to an increased rating for his 
service-connected disability, the evidence had to show that 
such disability had gotten worse.  

The RO and/or the AMC notified the veteran and his 
representative of the following:  (1) the information and 
evidence not of record that was necessary to substantiate 
the veteran's claims; (2) the information and evidence that 
VA would seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the veteran 
needed to provide, such as employment records and records 
of his treatment by private health care providers; and (4) 
the need to furnish VA any other information or evidence in 
the veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO and/or AMC stated that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession of 
the Federal government.  

The RO and/or AMC told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until after the initial rating decision in October 
1995.  Nevertheless, any defect with respect to the timing 
of that notice was harmless error.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the April 2006 
Supplemental Statement of the Case (SSOC) set forth the 
text of those regulations.  Moreover, the SOC and SSOC's 
notified the veteran and his representative of the evidence 
which had been obtained in support of the veteran's appeal.  

Following such notice, the RO granted the veteran 
additional time to develop the record; and thereafter, the 
RO readjudicated the veteran's appeal.  Thus, the veteran 
has ample opportunity to participate in the development of 
his claim and subsequent appeal.  Therefore, there is no 
prejudice to the veteran due to any defect in the timing of 
the notice.  See Prickett v. Nicholson, No. 04-0140 
(U.S. Vet. App. Sept. 11, 2006).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In this 
case, the AMC provided the veteran such notice in April 
2006.  

In his Substantive Appeal (VA Form 9), received in October 
1996, the veteran reported that, during a 1992 examination 
at the National Naval Medical Center, an MRI of his left 
knee had confirmed the presence of severe arthritis.  

During a VA examination in March 1997, the veteran reported 
that he was followed approximately every six months by a 
civilian dermatologist.  In February 1999, the RO requested 
that the veteran furnish treatment records from his private 
dermatologist.  

In February 1999, the RO also requested that names and 
addresses of the medical providers who had treated him for 
bilateral knee disability from August 1991 to the present.  
Further, the RO requested a report of that MRI from the 
National Naval Medical Center.  The RO noted that it was 
performed in conjunction with outpatient treatment from 
August 1991 to the date of the request.  

In March 1999, the National Naval Medical Center responded 
that it had no such record in its outpatient department.  

In the SSOC, dated in March 2000, the RO notified the 
veteran that it received no additional medical records in 
response to its February 1999 request.  

In the SSOC, dated in March 2000 and in a September 2002 
letter, the RO and AMC notified the veteran of the response 
from the National Naval Medical Center.  

In the September 2002 letter, the AMC requested that the 
veteran indicate whether he was an inpatient or outpatient 
in 1992 at the National Naval Medical Center and what 
department he visited for treatment of his left knee.  

In the September 2002 letter, the AMC again requested that 
the veteran identify the name and addresses of all health 
care providers who had treated him for left knee disability 
and his skin disorder.  

Later in September 2002, the veteran requested an extension 
of the deadline to submit such information.  

To date the veteran has not provided the additional 
evidence/information with respect to treatment for his 
service-connected skin disorder or his reported 1992 MRI at 
the National Naval Medical Center.  

Indeed, given the efforts by the RO and AMC to develop the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect any issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claim of service connection 
for left knee disability and his claim for an increased 
rating for his service-connected skin disorder.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

A.  The Left Knee

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. § 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The report of the veteran's service entrance examination is 
negative for a left knee disorder.  

In October 1971, during service, the veteran complained of 
having a three week history of pain and swelling in the 
left knee; however, X-ray studies revealed no abnormality.  

In April 1972, the veteran complained of continuing left 
knee pain and noted that had been present since a motor 
vehicle accident three to four years earlier.  The 
diagnosis was that of chondromalacia of the left patella.  

Following his retirement from service, the veteran received 
treatment at the National Naval Medical Center and was 
examined by VA in July 1996, March 1997, and April 2003.  

The various diagnoses included those of arthritis of the 
knees and a torn medial meniscus, reportedly confirmed by 
the MRI taken in 1992.  The X-ray studies of the left knee 
in March 1997 did not confirm either diagnosis.  

Indeed, the report of the April 2003 examination notes 
that, despite the veteran's complaints of left knee pain, 
no current diagnosis has been established.  During that 
examination, the veteran was scheduled for an MRI of his 
left knee, but he failed to report.  

Therefore, given the most recent VA examination findings, 
the Board cannot find that the veteran has a chronic left 
knee disability that is due to any event or incident of his 
extensive period of active service.  

The only reports to the contrary come from the veteran.  As 
a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent competent 
evidence showing current disability, service connection for 
a left knee disorder is not warranted.  


B.  Actinic Keratosis and Acne Rosacea.  

The veteran also seeks an increased rating for his service-
connected actinic keratosis and acne rosacea.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The RO has rated the veteran's actinic keratosis and acne 
rosacea by analogy to eczema.  38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806.  

At the outset of the veteran's claim, a 10 percent rating 
was warranted if eczema was manifested by exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area.  

A 30 percent rating was warranted if there was constant 
exudation or itching, extensive lesions or marked 
disfigurement.  

A 50 percent rating was warranted if there was ulceration 
or extensive exfoliation or crusting, and systemic or 
nervous manifestations.  A 50 percent rating was also 
warranted if the eczema was exceptionally repugnant.  Id.

Potentially applicable in rating the veteran's his actinic 
keratosis and acne rosacea was the criteria set forth in 
38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7805.  

Under Diagnostic Code 7800, a 10 percent rating was 
warranted for scars of the head, face, or neck, which were 
disfiguring and productive of moderate impairment.  A 
30 percent rating was warranted for severe, disfiguring 
scars of the head, face, or neck, especially if it produced 
a marked or unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating was warranted for complete 
or exceptionally repugnant deformity of one side of the 
face or marked or repugnant bilateral disfigurement.  

When in addition to tissue loss and cicatrization, there 
was marked discoloration, color contrast, or the like, the 
50 percent rating under Diagnostic Code 7800 could be 
increased to 80 percent, the 30 percent rating to 
50 percent, and the 10 percent rating to 30 percent.  The 
most repugnant disfiguring conditions, including scars and 
diseases of the skin, could be submitted for Central Office 
rating, with several unretouched photographs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

Under Diagnostic Code 7805, other scars were to be rated 
based on limitation of motion of the affected part.  

In October 1995, the RO granted service connection for 
actinic keratosis and acne rosacea.  Using the criteria for 
evaluating eczema, the RO assigned a 10 percent rating, 
effective on August 1, 1995.  

When an initial rating award is at issue, a practice known 
as "staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected skin disability.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders.  
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes 
became effective on August 30, 2002, and the Board notified 
the veteran of those changes in its July 2003 remand.  In 
the April 2006 SSOC, the AMC provided the veteran with the 
text of those changes.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected skin disability under both the former and the 
current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).  

Under the revised regulations, a 30 percent rating is 
warranted for eczema, when 20 to 40 percent of the entire 
body or 20 to 40 percent of the exposed areas is affected, 
or; when systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required for a total duration 
of six weeks or more, but not constantly, during the 
previous 12-month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

A 60 percent rating is warranted when more than 40 percent 
of the entire body or more than 40 percent of the exposed 
areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, were required during the past 12-
month period.  Id.  

The veteran's claim for a rating in excess of 30 percent 
may also be rated as disfigurement of the head, face, or 
neck under Diagnostic Code 7800 or as scars under 
Diagnostic Codes 7801 or 7805, depending upon the 
predominant disability.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7800, a 30 percent rating is 
warranted for disfigurement of the head, face, or neck 
manifested by visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 2 or 
3 characteristics of disfigurement.  

A 50 percent rating is warranted for disfigurement of the 
head, face, or neck manifested by visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks or lips), 
or; with 4 or 5 characteristics of disfigurement.  

Under the revised rating criteria, the eight 
characteristics of disfigurement for the purposes of 
evaluation under 38 C.F.R. § 4.118 are (1) scar 5 inches or 
more (13 or more centimeters) in length; (2) scar at least 
one-quarter inch (0.6 centimeters) wide at its widest 
point; (3) surface contour of the scar elevated or 
depressed on palpation; (4) scar adherent to the underlying 
tissue; (5) skin hypo or hyperpigmented in an area 
exceeding 6 square inches; (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, et cetera) in an area 
exceeding 6 square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding 
6 square inches (39 square centimeters); (8) skin indurated 
and inflexible in an area exceeding 6 square inches (39 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1).  

Unretouched color photographs are to be taken into 
consideration.  38 C.F.R. § 4.118, Diagnostic Code 7800. 
Note (3).

Under the revised regulations scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  
30 percent for an area or areas exceeding 72 square inches 
(465 sq. cm.); and 40 percent for an area or areas 
exceeding 144 square inches (929 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

Due in part to the revisions of Diagnostic Code 7806, the 
RO assigned the veteran a 30 percent rating for his 
service-connected actinic keratosis and acne rosacea.  That 
rating became effective on August 30, 2002, the effective 
date of the regulatory changes for evaluating skin 
disorders.  


The Period from August 1, 1995, through August 29, 2002.  

In his Substantive Appeal, the veteran stated that he had 
experienced continuous and extensive problems with his 
actinic keratosis, including continuous itching in his 
forehead and hairline.  

The evidence of record dated from August 1, 1995, to August 
30, 2002, consists of reports of the report of a VA general 
medical examination in July 1996 and VA examinations 
conducted in March 1997 and October 2003.  

While the general medical examination showed two lesions on 
the veteran's right forearm and hypopigmented spots on the 
veteran's upper extremities and face, the examinations of 
his skin suggested that the veteran's service-connected 
skin disorder was more widespread.  

The areas primarily affected were the veteran's face, 
scalp, ears and upper back.  He reportedly had more actinic 
keratoses than could be counted, and the March 1997 VA 
examiner stated that that they were indicative of severe 
sun damage.  

Such areas required intermittent treatment with topical 
medication and systemic antibiotics, as well as liquid 
nitrogen and electronic desiccation.  Moreover, the acne 
rosacea was manifested by mild erythema of the scalp and 
forehead, which was not well controlled at the time of the 
October 2000 examination.  

In conjunction with the veteran's reports of continuous 
itching, the Board finds that the foregoing manifestations 
more nearly resemble the criteria for a 30 percent rating 
for the service-connected actinic keratosis and acne 
rosacea under the older version of the regulations.  
(38 C.F.R. § 4.118, Diagnostic Code 7806, in effect prior 
to August 30, 2002).  

Therefore, for the period from August 1, 1995, through 
August 29, 2000, an increased rating of 30 percent is for 
application.  

In arriving at this decision, the Board has considered the 
possibility of a still higher evaluation; however, the 
evidence of record is negative for any associated tissue 
loss, cicatrization, marked discoloration, ulceration, 
extensive exfoliation, crusting or related systemic or 
nervous manifestations.  The record is also negative for 
any evidence that, during the time period in question, the 
actinic keratosis or acne rosacea was repugnant.  

Absent such findings, the veteran cannot meet the schedular 
criteria for a rating in excess of 30 percent for his 
service-connected actinic keratosis and acne rosacea.  


The Period beginning on August 30, 2002.  

Since August 29, 2002, medical evidence on file includes 
the report of a May 2005 VA examination and an August 2005 
addendum to that report.  

The veteran's actinic keratosis and acne rosacea are now 
shown to be manifested by irritation of the forehead and 
bald scalp with crusting and erythema and dilated vessels 
over the nose.  The worst actinic damage, however, involves 
both upper extremities.  The affected areas cover 
approximately 35 percent of the veteran's entire body.  Of 
that, the exposed portion cover approximately 20 percent of 
the body.  

The examiner recommended that the veteran receive treatment 
more frequently and noted that consistent treatment was 
necessary for resolution of his acne rosacea.  In that 
regard, it was noted that the veteran had been on a two 
week regimen of 5-fluorourcil.  

Although the examiner noted that fluorouracil was a 
suppressive topical medication, there was no evidence that, 
during the previous 12 months, the veteran had required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

Thus, there is no evidence that the veteran meets the new 
criteria for an increased rating for actinic keratosis and 
acne rosacea.  There is no evidence that the affected area 
or areas exceeded 144 square inches (929 sq. cm.) or that 
the veteran has visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks or lips), or; that his 
skin disorder is productive or more nearly productive 4 or 
5 characteristics of disfigurement.  

Rather, the primary areas of disfigurement associated with 
the veteran's actinic keratosis and acne rosacea consist of 
(1) hypo or hyperpigmented skin surfaces in an area 
exceeding 6 square inches and (2) abnormal skin texture in 
an area exceeding 6 square inches.  There is no competent 
evidence which more nearly approximates a scar 5 inches or 
more in length; a scar at least one-quarter inch wide at 
its widest point; a surface contour elevated or depressed 
on palpation; a scar adherent to the underlying tissue; 
missing underlying soft tissue in an area exceeding 
6 square inches; or indurated or inflexible skin in an area 
exceeding 6 square inches.  

Consequently, the veteran does not meet the revised 
criteria for a rating in excess of 30 percent for the 
service-connected actinic keratosis and acne rosacea.  

Finally, as noted previously, there is no evidence of 
ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations.  There is also no 
evidence that such disability is productive of repugnant 
manifestations, tissue loss, cicatrization or marked 
discoloration.  

Accordingly, for the period beginning on August 30, 2002, 
an increased rating higher than 30 percent is denied for 
the service-connected actinic keratosis and acne rosacea.  



ORDER

Service connection for a left knee disorder is denied.  

An increased rating of 30 percent, but not higher for the 
service-connected actinic keratosis and acne rosacea is 
granted for the period from August 1, 1995, through August 
29, 2002, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating in excess of 30 percent rating for the 
service-connected actinic keratosis and acne rosacea 
beginning on August 29, 2002 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


